                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 ASHLEY MILLER,                  :                  Case No. 3:20-cv-309
                                 :
     Plaintiff,                  :
                                 :                  Magistrate Judge Peter B. Silvain, Jr.
 vs.                             :
                                 :
 COMMISSIONER OF SOCIAL SECURITY :
 ADMINISTRATION,                 :
                                 :
     Defendant.                  :


                                            ORDER


       This case is presently before the Court upon the parties’ Joint Motion to Remand. The

parties move for entry of judgment reversing the Commissioner’s decision under sentence four of

42 U.S.C. § 405(g), with remand of the cause to the Commissioner for further administrative

proceedings consistent with this motion. Upon remand, the Appeals Council will vacate all

findings in the Administrative Law Judge’s decision. The Commissioner will develop the

administrative record as necessary to determine whether Plaintiff is disabled within the meaning

of the Social Security Act and then issue a new decision.

       Accordingly, this matter shall be remanded back to the Commissioner for further

administrative proceedings, pursuant to Sentence Four of Section 205 of the Social Security

Act, 42 U.S.C. §405(g).

       IT IS SO ORDERED.

July 2, 2021                                         s/ Peter B. Silvain, Jr.
                                                     Peter B. Silvain, Jr.
                                                     United States Magistrate Judge
